This is a return of a rule to show cause why a writ ofmandamus should not issue to compel the issuance of a permit to the relator so that he may lawfully keep swine on his farm in the Township of Deptford. He applied for a permit in 1941, which was denied. At the time that he was notified that the permit would be refused he had spent a large sum of money in building pens.
His present application was refused because he had previously been convicted of keeping swine without a permit and, secondly, because the Board of Health did not intend to issue more permits. The first ground was without merit, because the conviction involved no moral turpitude. The second is no more substantial. All the adjoining farms are operated as piggeries. There are 85,000 pigs in the township.
The exclusion of relator from this prevailing business was arbitrary and could, in no way, promote the public health, safety and welfare. Spur Distributing Co. v. Bridgeton, 122 N.J.L. 460. Restrictions upon the production of food should not be countenanced.
Relator may have a peremptory writ, with costs. *Page 418